DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/360,475.  Claims 1-20 are pending and subject to examination in this Office action.

Drawings
The replacement drawings received on 24 March 2022 appear to be acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 24 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,920,414 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed on 24 March 2022 have been fully considered but they are not persuasive of error for at least the following reasons.
Applicant appears to assert that the claims require a modular unit that is “preassembled and transported assembled to a building site for constructing a building made from a plurality of the preassembled modular building units”.  The Examiner notes that the words “preassembled”, “transported”, “assembled”, “building site”, “building”, and the phrase “plurality of the…units”, are not referenced in the body of any claim.  Thus, Applicant’s arguments rely on language See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Moreover, to the extent that the recitation “preassembled and transported assembled to a building site for constructing a building made from a plurality of the preassembled modular building units” is a process limitation, please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Bonds (U.S. Patent No. 6,460,297), in view of Poston (U.S. Patent Application Publication No. 2010/0325988).
Regarding independent claims 1 and 16, and dependent claim 17, Bonds describes a modular building unit comprising: 
a floor and a ceiling interconnected by opposing side walls and opposing end walls, which together define a habitable interior (Fig. 1); 
a plurality of floor trusses disposed within the floor (unlabeled floor trusses shown in Fig. 2); 
a plurality of ceiling trusses (58) disposed within the ceiling; 
a plurality of wall studs disposed within the opposing side walls and opposing end walls (see e.g., Fig. 2); 

opposing bottom rim joists attached to opposing ends of the plurality of floor trusses (Figs. 3-5); 
a side wall reinforcing structure with members comprising: 
opposing top chords (42u or 68) attached to the opposing top rim joists; 
opposing bottom chords (42b or 64) attached to the opposing bottom rim joists; and 
at least one diagonal reinforcing member (43) attached between the top chord and bottom chord of at least one of the opposing side walls; and 
at least one vertical reinforcing member (41 or 60) attached between the top chord, bottom chord and diagonal reinforcing member of at least one of the opposing side walls; 
wherein at least one or more of the side wall reinforcing structure members comprise metal members, and wherein the at least one diagonal reinforcing member is intermittently disposed between the opposing end walls along at least one of the opposing side walls (Figs. 2-5).
While Bonds describes a plurality of ceiling trusses, Bonds does not appear to expressly describe that each unit includes separate, discrete ceiling trusses.  As evidenced by Poston, it was old and well-known in the art to utilize separate, discrete ceiling trusses (150) in such modular units (¶ [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize separate, discrete ceiling trusses to bolster the structural integrity of each modular building unit.  Such combination of known prior art KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Bonds as modified by Poston results in the claimed invention.

Regarding claim 2, wherein at least one or more of the side wall reinforcing structure members comprise wood members (see e.g., Bonds Figs. 2-5).

Regarding claim 3, a first set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the first set are parallel; a second set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the second set are parallel; wherein the diagonal reinforcing members of the first and second set are non-parallel (see e.g., Bonds Figs. 2-5).

Regarding claim 4, a first set of the at least one vertical reinforcing member attached to the first set of the at least one diagonal reinforcing member, wherein vertical reinforcing members of the first set are parallel; a second set of the at least one vertical reinforcing members attached to the second set of the at least one diagonal reinforcing members, wherein the vertical reinforcing members of the second set are parallel; wherein the vertical reinforcing members of the first and second set are parallel (see e.g., Bonds Figs. 2-5).

Regarding claim 5, wherein the diagonal reinforcing members of the first set have top ends angled toward top ends of the diagonal reinforcing members of the second set and wherein the diagonal reinforcing members of the first set have bottom ends angled away from bottom ends of the diagonal reinforcing members of the second set (see e.g., Bonds Figs. 2-5).



Regarding claim 7, a first set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the first set are intermittently disposed between the opposing end walls across at least one of the opposing side walls; a second set of the at least one diagonal reinforcing member, wherein diagonal reinforcing members of the second set are intermittently disposed between the opposing end walls across the at least one of the opposing side walls; wherein the diagonal reinforcing members of the first and second set are non-parallel (see e.g., Bonds Figs. 2-5).

Regarding claim 8, wherein the diagonal reinforcing members of the first set have top ends connected to top ends of the diagonal reinforcing members of the second set (see e.g., Bonds Figs. 2-5).

Regarding claim 9, wherein the diagonal reinforcing members of the first set have bottom ends connected to bottom ends of the diagonal reinforcing members of the second set (see e.g., Bonds Figs. 2-5).

Regarding claim 10, wherein the diagonal reinforcing members of the first set have top ends connected to top ends of a first set of the at least one vertical reinforcing member, and wherein the vertical reinforcing members of the first set extend between the opposing end walls across at least one of the opposing side walls (see e.g., Bonds Figs. 2-5).

Regarding claim 11, wherein the diagonal reinforcing members of the second set have top ends connected to top ends of a first set of the at least one vertical reinforcing member, and wherein the vertical reinforcing members of the second set extend between the opposing end walls across at least one of the opposing side walls (see e.g., Bonds Figs. 2-5).

Regarding claim 12, a first set of intersecting reinforcing members comprising: a top end of the diagonal reinforcing member of the first set, a top end of the diagonal reinforcing member of the second set and a top end of at least one vertical reinforcing member (see e.g., Bonds Figs. 2-5).

Regarding claim 13, a second set of intersecting reinforcing members comprising: a bottom end of the diagonal reinforcing member of the first set, a bottom end of the diagonal reinforcing member of the second set and a bottom end of at least one vertical reinforcing member (see e.g., Bonds Figs. 2-5).

Regarding claim 14, wherein at least one or more of the side wall reinforcing structure members comprise one or more of the metal members joined with one or more of the metal members (see e.g., Bonds Figs. 2-5).

Regarding claim 15, a first set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the first set are intermittently disposed in parallel between opposing end walls across at least one of the opposing side walls; a second set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the second set are intermittently disposed in parallel between opposing end walls across at least one of the opposing 

Regarding claim 18, a first set of intersecting reinforcing members comprising: a top end of the at least one diagonal reinforcing member, a top end of the at least one vertical reinforcing member and a top rim joist; and a second set of intersecting reinforcing members comprising: a bottom end of the at least one diagonal reinforcing member, a bottom end of the at least one vertical reinforcing member and a bottom rim joist (see e.g., Bonds Figs. 2-5).

Regarding claim 19, a first set of intersecting reinforcing members comprising: a top end of the at least one vertical reinforcing member, at least one of a plurality of wall studs and a top rim joist; and a second set of intersecting reinforcing members comprising: a bottom end of the at least one vertical reinforcing member, at least one of a plurality of wall studs and a bottom rim joist (see e.g., Bonds Figs. 2-5).

Regarding claim 20, wherein at least one or more of the side wall reinforcing structure members comprise steel members (see e.g., Bonds Figs. 2-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635